Name: 85/259/EEC: Decision of the European Parliament of 16 April 1985 on the discharge granted to the management board of the European Centre For the Development of vocational training in respect of the implementation of its appropriations for the 1983 financial year
 Type: Decision
 Subject Matter: EU institutions and European civil service; NA;  budget
 Date Published: 1985-05-21

 Avis juridique important|31985D025985/259/EEC: Decision of the European Parliament of 16 April 1985 on the discharge granted to the management board of the European Centre For the Development of vocational training in respect of the implementation of its appropriations for the 1983 financial year Official Journal L 132 , 21/05/1985 P. 0035 - 0035*****DECISION OF THE EUROPEAN PARLIAMENT of 16 April 1985 on the discharge granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1983 financial year (85/259/EEC) THE EUROPEAN PARLIAMENT (a) having regard to the Treaty establishing the EEC, and in particular Article 206b thereof, (b) having regard to the revenue and expenditure accounts of the European Centre for the Development of Vocational Training for the 1983 financial year, and the report of the Court of Auditors on these accounts (Doc. 2-1790/84), (c) having regard to the report of the Committee on Budgetary Control (Doc. 2-1800/84), 1. Notes the following figures for the accounts for the 1983 financial year of the European Centre for the Development of Vocational Training: 1.2 // Financial year 1983 // (ECU) // Receipts // 3 870 992,72 // 1. Subsidy from the Commission of the EC // 3 841 449,70 // 2. Bank interest // 12 012,00 // 3. Exchange gains // - // 4. Other // 17 531,02 // Expenditure // // 1. Final budget appropriations // 4 210 000,00 // 2. Commitments // 3 870 992,72 // 3. Appropriations unused // 339 007,28 // 4. Payments // 3 071 288,00 // 5. Appropriations brought forward // 609 736,83 // 6. Payments from appropriations brought forward // 497 405,00 // 7. Appropriations brought forward and cancelled (5-6) // 112 331,83 // 8. Appropriations carried forward to 1984 // 799 704,72 // 9. Appropriations cancelled (1-4-8) // 339 007,28 2. Grants a discharge to the Management Board of the European Centre for the Development of Vocational Training, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1983 financial year. 3. Asks its President to communicate this decision to the Management Board of the European Centre for the Development of Vocational Training, to the Council, to the Commission and to the Court of Auditors and to arrange for its publication in the Official Journal of the European Communities ('L' series). Strasbourg, 16 April 1985. 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pierre PFLIMLIN